COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        J.B. v. The State of Texas for the Best Interest and Protection
                            of J.B

Appellate case number:      01-19-00037-CV

Trial court case number:    I262843

Trial court:                County Probate Court No. 3 of Harris County

       This appeal was abated and the case remanded to the trial court based on
appointed counsel’s failure to timely file a brief on appellant’s behalf. See TEX. R. APP.
P. 38.8(a)(2); D.L.M. v. State, No. 03-16-00240-CV, 2016 WL 3677806, at *1 (Tex.
App.—Austin July 6, 2016, order). Counsel has now submitted a brief on appellant’s
behalf and filed a motion to reinstate the appeal. We grant the motion, withdraw our
April 16, 2019 abatement order, and reinstate the appeal on the Court’s active docket.
      Appellant’s brief is filed as of April 16, 2019. Appellee’s brief is due no later than
30 days from the date of this order. See TEX. R. APP. P. 38.6(b), (d).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually      Acting for the Court


Date: _April 23, 2019___